DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/19/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19, 30, 40, 44 and 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a single species in the reply filed on 10/19/2021 is also acknowledged.  
The elected species read upon claims 1-2, 5-15, 20 and 53.  Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smid et al (WO 2012/004373).
Claim 1 is drawn to a solid form of Compound 1 having the following formula:

    PNG
    media_image1.png
    107
    336
    media_image1.png
    Greyscale
,
wherein the solid form is crystalline.
Smid et al teach compounds having the formula of Compound 1 (Page 73, Compound Number 279 and Compound Number 280).
However, Smid et al do not specify that Compound Numbers 279 or 280 are crystalline solids.
Yet, as further taught by Smid et al, “[t]he compounds of the invention may be suitably prepared by methods available in the art, and as illustrated in the experimental section of this description” (Page 7, Lines 15-16) which includes the formulation of numerous compounds in solid form
Additionally, Smid et al teach that “[t]he compounds of the present invention… can… occur as racemates and racemic mixtures, single enantiomers, distereomeric mixtures and individual diastereomers” and “[t]he present invention is meant to comprehend all such isomeric forms of these compounds” (Page 7, Lines 18-26).  In particular, Smid et al teach that “[t]heir absolute stereochemistry may be determined by the x-ray crystallography of crystalline products or crystalline intermediates which are derivatized, if necessary, with a reagent containing an asymmetric center of known absolute configuration” (Page 7, Lines 25-32) and that “racemic mixtures of the compounds may be separated so that the individual enantiomers are isolated” wherein “[t]he separation can be carried out by methods well known in the art, such as the coupling of a racemic mixtures of compounds to an enantiomerically pure compound to form a diastereomeric mixture, followed by separation of the individual diastereoisomers by standard methods, such as fractional crystallization” (Page 7, Line 32 to Page 8, Line 4).
Based on all of the foregoing, a person of ordinary skill in the art would have found it obvious to formulate Compound Number 279 and/or 280 as a crystalline solid.  It would have been obvious to do so considering that Smid et al teach methods of synthesizing myriad structurally and functionally related compounds therein in solid form and further disclose employing methods like fractional crystallization to separate individual diastereoisomers of compounds.
As such, claim 1 is rejected as prima facie obvious.
Claim 53 is drawn to a pharmaceutical composition comprising a solid form of claim 1.
As taught by Smid et al, “[p]harmaceutical compositions of the invention may be formulated” (Page 9, Line 17).
As such, claim 53 is also rejected as prima facie obvious.
Claim Objections
Claims 2, 5-15 and 20 are objected to as depending from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-15, 20 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/084,715. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘715 Application is drawn to a process for preparing the instantly claimed Compound of Formula I (claim 1) which includes the step of precipitating Compound 1 from a solution comprising Compound 1 and DMSO (claims 9-10) which would provide the instantly claimed Compound 1 having the instantly claimed properties (see instant claim 16).  Applicant is reminded that “a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use” (Sun Pharmaceutical Ltd. V. Eli Lilly and Co. 611 F.3d 1381 (2010), and by the same reasoning is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical synthesis of said compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611